                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  LUBBOCKDTVISION

UNITED STATES OF AMERICA,
     Plaintitr,

                                                            NO.5:21-CR-055-01-H

JOHN ANTHONY CIRILO,
     Defendant.


                  ORDER ACCEPTING REPORT A}[D R-ECOMMENDATION
                     OF TIIE UMTED STATES MAGISTRATE JUDGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

ofa Plea of Guilty, the Consent ofthe Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636(bxl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence wiII be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Datedluly
                      'L   ,202t.


                                             JAMES       SLEY HENDRIX
                                             UNITE     STATES DISTRICT JUDGE
